Citation Nr: 0820473	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1945 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A motion to advance this case on the Board's docket, was 
granted for good cause in June 2008.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He is a World War II veteran who 
served from July 1945 to December 1946.  He claims that 
acoustic trauma, in the form of weapons fire, during service 
has caused current hearing loss and tinnitus disabilities.  

The veteran's service records are reported destroyed and 
unavailable.  The only available service record is his 
discharge document which shows that he had no foreign service 
and that his military occupational specialty was as a 
"finance technical clerk."  However, this document does 
confirm that the veteran received training in the M1 rifle 
and the .30 caliber light machine gun, being designated an 
expert rifleman and first class gunner respectively in each 
weapon.  

The evidence of record reveals that the veteran receives 
treatment for hearing loss at both the Bay Pines VA Medical 
Center (VAMC) and the Clearwater Outpatient Clinic.  A March 
2004 VA audiology consultation report indicates a medical 
opinion that the veteran's hearing loss may be related to 
service.  However, this record does not contain the actual 
audiology data used to verify the presence of hearing loss.  
With respect to the audiometric data, this record indicates 
"VA form 2364 within the 'Audios' database."  It is 
unfortunate that this document was not obtained and placed in 
the veteran's claims file.  

The criteria to establish a current hearing loss disability 
for compensation purposes are very specific and are set forth 
at 38 C.F.R. § 3.385.  The criteria requires specific 
audiology data with respect to hearing thresholds and speech 
recognition.  The evidence indicates that this data may exist 
in the VA electronic medical data base, but has not been made 
part of the record.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

No VA examination of the veteran has been conducted.  This 
must be done.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the March 2004 VA audiology consultation report 
triggers the duty to provide the veteran with a Compensation 
and Pension examination.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a complete copy of the 
veteran's VA medical treatment records 
from VAMC Bay Pines, and VA Outpatient 
Clinic Clearwater, Florida.  
Specifically, all audiology treatment 
records should be obtained and all 
audiology test records, showing actual 
numeric audiology test results, should be 
obtained.  The evidence obtained must be 
placed in the claims file.  

2.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Audiometric test results must be 
reported numerically and provide the 
evidence necessary to ascertain if there 
is a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  The 
examiner is informed that the evidence 
reveals that the veteran received training 
in the M1 rifle and the .30 caliber light 
machine gun during service, that his 
military occupational specialty was as a 
finance clerk, and there is no evidence 
showing foreign service or combat service.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50% chance) that any 
current hearing loss and tinnitus are 
caused by the veteran's exposure to 
weapons noise during service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

